DETAILED ACTION
The amendment filed on 3/16/21 has been received and considered. Claim 17 has been amended and no claims have been added or cancelled. Thus, claims 1-19 are pending in the application. 
Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive. Applicant argues that Nissila does not determine an instant performance level or a recovery time needed before a next exercise. However, Nissila clearly discloses both an instant performance level (see “feedback….current training session”; par. 66) and a recovery time needed before a next exercise (see par. 18-19 and 134). The recovery time is based on previous exercises (see par. 134). Furthermore, the time required to recover from the current exercise in real time is disclosed by Nissila as the ‘current recovery condition or recovery time in different combinations of different debts” (see par. 129). Also, the use of a wrist unit that shows values on line during exercise (see par. 65) further illustrates the real-time assessment and prediction.
As for ‘exercise intensity’, the examiner considers that if a user’s intensity data is used to determine protein expenditure, then user’s intensity data necessarily was determined (see par. 19). Please also take a look at par. 35, 44, and 48-49 for further clarification. 
Finally, the Applicant discloses feedback can be given during or after exercise (see par. 25 of the printed publication). The examiner considers Nissila, in providing information for future exercise sessions, is in fact, providing a recovery time needed for the next exercise. The language of the claim must explicitly state that the recovery time . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissila et al. (PG Pub. 2011/0021319) in view of Booher (PG Pub. 2013/0040272).
Regarding Claims 1 and 17, Nissila discloses a method for determining an estimate of a body's recovery state in response to physical exercise, using a performance check, and providing feedback to a user, wherein the user starts to perform an exercise and where an earlier performance level is determined in an earlier exercise before the performance check and stored in a memory operably coupled to a data processing unit, the method comprising:
measuring, by a heart rate sensor (see par. 13), heart rate and determining, by the data processing unit, exercise intensity from measured heart rate (see par. 12), and simultaneously determining the external workload by measuring or inputting manually (see par. 12),


comparing, by the data processing unit, the earlier performance level stored in the memory, to the instant performance level (see par. 66 and 73),
determining, by the data processing unit, a recovery time measured from the earlier exercise (see par. 66). Nissila discloses using feedback to determine when the athlete is ready for the next training session (see par. 66 and 137), but does not disclose a readiness index. Booher discloses a similar training system that determines, by the data processing unit, a readiness index (see TriDot value; par. 114) according to the said comparison and measured recovery time from the earlier exercises, optionally with background information and training history, providing feedback according to the determined readiness index, including a recovery estimation of recovery time needed before a next exercise. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a readiness index to take a more proactive approach to training without the need for excessive field tests (see par. 122) and the risk of injury (see par. 156).
Regarding Claim 2, Booher discloses wherein the earlier exercise precedes immediately the said exercise regarding determining the body's readiness, whereby background information data and the earlier performance level are determined by the earlier exercise (see par. 177 and 389). It would have been obvious to one of ordinary skill in the art at the time of the invention to look at the previous training phase because that is the most recent and relevant indication of performance. 
Regarding Claim 3, Booher further discloses the training history includes information from the current performed exercise, which is used when the readiness index is determined (see par. 32).
Regarding Claim 4, Booher further discloses the readiness index is adapted by history data containing a training effect of the performed exercise (see par. 260).
Regarding Claim 5, Booher discloses the readiness index is adapted by the recovery time from the earlier exercises, which is remaining from previous exercises determined after the exercise is fully performed (see par. 32).
Regarding Claim 6, Nissila discloses the exercise intensity and the external workload are measured frequently by respective sensors (see par. 78).
Regarding Claim 7, Nissila discloses wherein the instant performance level is calculated statistically from a plurality of sequential instant values, each of which is weighted by reliability according to preset criterion (see par. 66 and 111).
Regarding Claim 8, Nissila discloses wherein the input values are filtered by preset criteria (see par. 65).
Regarding Claim 9, Nissila discloses, wherein the exercise belongs to a group consisting: walking, biking, running (see par. 51).
Regarding Claim 10, Nissila discloses wherein the feedback is exercise feedback (see par. 66).
Regarding Claim 11, Nissila discloses wherein the feedback is provided towards a target (see par. 66 and 78).
Regarding Claim 12, Booher discloses wherein the user is advised by the feedback at least with one of the following options:
to continue training normally if the determined readiness index indicates an improved performance level or being in a previous level, to ease up training if the determined readiness index indicates a decreased performance level (see par. 371). It would have been obvious to one of ordinary skill in the art at the time of the invention to determine a plan of action based on readiness index because it lets the athlete achieve a competitive result and prevent injury (see par. 79, 156, 187).
Regarding Claim 13, Booher discloses a reliability of a value of the instant performance level is detected and each value with a low reliability is automatically excluded (see par. 374-375). It would have been obvious to one of ordinary skill in the art at the time of the invention to exclude unreliable values because they would provide an inaccurate performance ability (see par. 375).
Regarding Claim 14, Nissila discloses an exercise modality is detected (see par. 84).
Regarding Claim 15, Nissila discloses wherein the start of the performing of the exercise is detected automatically (see par. 85).
Nissila discloses an indication of fatigue is determined based on the change of the performance level using preset criteria (see par. 12 and 61).
Regarding Claim 18, Nissila discloses the system is implemented in one of the following: a heart rate monitor, a fitness device, a mobile phone, a PDA device, a wristop computer or personal computer having software for implementing said software means and hardware for execution of the software and giving feedback (see Fig. 6).
Regarding Claim 19, Nissila discloses the external workload is measured by position tracking (see par. 86).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/           Examiner, Art Unit 3792                                                                                                                                                                                             

/Amanda K Hulbert/           Primary Examiner, Art Unit 3792